PER CURIAM.
Plaintiff appeals from an order setting aside a final judgment which had previously established plaintiffs’ claim for an equitable lien on certain real property. The order was entered on the basis of a motion to vacate filed pursuant to Rule of Civil Procedure 1.540. We conclude that reversible error has not been demonstrated and affirm. In doing so we note that no final judgment is now in effect in this case. The matter is remanded for further proceedings which may include amendments to the pleadings raising the issue of whether ap-pellees/intervenors were in fact bona fide purchasers without actual notice.
AFFIRMED AND REMANDED.
MOORE, BERANEK and HERSEY, JJ., concur.